Title: From John Adams to Joseph Ward, 15 April 1809
From: Adams, John
To: Ward, Joseph



Dear Sir
Quincy, April 15 1809

I have received your Letter of the tenth and read Some of the printed Papers inclosed and intend to read the rest. You Long Since let me in some degree into the Nature of your Claim and I always thought it founded in Justice, but have never been able to assist you to any Effect in procuring Relief. Now I am out of the Question except as an individual.
You are persuaded that “Posterity and future Historians will duly estimate the Merits of the founders of our nation and the statesmen who framed our excellent Constitutions.” I am persuaded of the contrary and that historical justice will never be done to any of them any more than it is by the present generation.
If the lying Documents which are to go down to Posterity for the foundations of history were to be collected in volumes, the whole world could not contain the Books that should be written. Let me give you an Instance, in the Boston gazette of March 27. 1809 is a Piece of the Signature of  Spartacus which contains more Lies than Lines. From among them all I will select one: “Whereas Mr Adams in a Letter written by himself declares that Mr Jay had the whole Merit of the Treaty of Peace having agreed upon all the material Articles before his Arrival!!!” A more egregious lie was never printed or written. As it is marked with inverted Commas for a quotation it is an atrocious forgery. The Truth is that no material Article had been agreed upon before my arrival. No Article whatever had been agreed upon. None had been discussed. None could be discussed. Of the five Ministers three were Absent Adams Lawrence and Jefferson. Franklin and Jay only were on the Spot. These two if they had been united and disposed, could not without presumption ever have opened any conferences with the British Minister before my Arrival. But Franklin and Jay could agree upon nothing. Franklin would not negotiate without communicating all to the Count de Vergens. Jay would communicate nothing to the Count de Vergennes. In this State of Suspence the whole Business rested and no Conferences were opened till my arrival. I then declared to my Colleagues both Franklin and Jay, that I would not communicate our Proceedings to the Court of Versailles and then Franklin finding two against him and that we should go on without him, agreed to open the Conferences without communicating with Vergennes. The Conferences lasted near Six Weeks and none of the Articles were agreed upon till the last Night late in the Evening of the twenty ninth of November 1782 before the Signature of the Treaty on the 30th.
The Articles especially those relative to the Fisheries and the Refugees were obstinately contested by the British Ministers to the last moment.
It ought not to be forgotten that I was Sent to Europe in 1779 alone in the Commission for Peace, and it was not till fifteen or eighteen Months afterwards, that Franklin, Lawrence, Jay and Jefferson were associated with me. While I was alone in the Commission for Peace I settled the Principle upon which Mr Jay and I finally insisted that is not to treat or confer with any Ambassadors, untill we had exchanged Full Powers and had the Sight and received Copies of Commissions to treat with Us as Ambassadors from the United States of America. By insisting on this Point while I was alone I defeated the most insidious and dangerous Plott that was ever laid to insnare Us and deprive Us of our Independence. I mean the projected Congress at Vienna and the Mediation of the two Imperial Courts The Emperor of Germany and the Empress of Russia. This great Event is wholly unknown to the Public in America, but it will be one day explained. It would require too many Sheets of Paper to detail it now.
Can there be any Thing meaner than by the grossest lies to deprive me of my Share of the honor in the Negotiation of the Peace?  I desire no more than my Share. I should despize every tittle that should be offered me more than my Share.
I am Sir your Friend & Sert—

John Adams